DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 25th 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Below is the listed document that is not considered:
Office action issued by the China National Intellectual Property Administration (CNIPA) for application 201880057070.7 on March 20th 2021.

Claims Status:
Claims 1-2 and 4-23 are pending.
Claim 3 is cancelled.
Claims 5, 8-9 and 13-23 are withdrawn from consideration.
Claim 1 is amended.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JPS6390382A (cited from the IDS filed on July 25th 2022 hereinafter JPS0382’), in view of Mombo-Caristan (US5603853).
Regarding claim 1, JPS0382’ discloses a welded part (refer to fig.1 and 3b), comprising: 
a first metal workpiece (1a, fig.1) having a first edge (refer as the edge that joining with 1b, fig.1 and 3b); and 
a second metal workpiece (1b, fig.2) having a second edge (refer as the edge that joining with 1a, fig.1 and 3b), the first edge (refer as the edge that joining with 1b, fig.1 and 3b) is positioned adjacent the second edge (refer as the edge that joining with 1a, fig.1 and 3b) to form a butt joint (7a and 7b, fig.1 and 3b) between the first (1a, fig.1 and 3b) and second metal workpieces (1b, fig.1 and 3b); 
a first laser weld (“A”, fig.1) joining the first (refer as the edge that joining with 1b, fig.1 and 3b) and second edges (refer as the edge that joining with 1a, fig.1 and 3b) on one side of the first (1a, fig.1) and second metal workpieces (1b, fig.1), the first laser weld (“A”, fig.1) includes material from both the first (1a, fig.1) and second metal workpieces (1b, fig.1); and 
a second laser weld (“B”, fig.1) joining the first (refer as the edge that joining with 1b, fig.1 and 3b) and second edges (refer as the edge that joining with 1a, fig.1 and 3b)  on another side of the first (1a, fig.1) and second metal workpieces (1b, fig.1) opposite the one side (refer to the annotated fig.2 of “side” and “opposite side”), the second laser weld (“B”, fig.1) includes material from both the first (1a, fig.1) and second metal workpieces (1b, fig.1); 
wherein the first (“A”, fig.1) and second laser welds (“B”, fig.1) cooperate to extend across an entire depth (refer to fig.3b) of the butt joint (7a and 7b, fig.1 and 3b) and form an overlap zone (refer to “overlap” in fig.3b) between the first (“A”, fig.1) and second laser welds (“B”, fig.1); and
wherein the first laser weld (“A”, fig.1) is formed from a higher energy density laser than the second laser weld (“B”, fig.1) so that the first laser weld (“A”, fig.1) has a first weld depth (refer to the 7b’s depth shown in fig.3b, and in Page 3, line 3-5), and the second laser weld (“B”, fig.1) has a second weld depth (refer to the 7a’s depth shown in fig.3b, and in Page 3, line 3-5) that is less than the first weld depth (refer to the 7b’s depth shown in fig.3b, and in Page 3, line 3-5), and the first laser weld (“A”, fig.1) has a first weld width (refer to fig.3b and c), and the second laser weld (“B”, fig.1) has a second weld width (refer to fig.3b and c), wherein the first weld width (refer to fig.3b and c) is less than the second weld width (refer to fig.3b and c). Examiner note: Figure 3c show that the deeper the depth of a weld, the wider the width of the weld, the shallower the  depth of a weld the narrower the width of the weld.

    PNG
    media_image1.png
    402
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    632
    media_image2.png
    Greyscale

JPS0382’ does not explicitly disclose that wherein at least one of the first or second metal workpieces is formed of an aluminum-based material. 
Mombo-Caristan discloses wherein at least one of the first or second metal workpieces is formed of an aluminum-based material (refer to Col 4 line 46-47 cited: “…the sheet material is a metal such as aluminum, steel, copper or another metal…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JPS0382’s invention with the first or second metal workpieces is formed of an aluminum-based material, as taught by Mombo-Caristan, in order to take advantage widely available and commonly used metal (refer to Col 4 line 46-49 cited: “…Preferably, the sheet material is a metal such as aluminum, steel, copper or another metal. The sheets can be coated with an organic or a metallic coating, such as, for example, a zinc coating, if galvanized material is to be used. …”).

Regarding claim 2, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ or Momba-Cristan does not explicitly disclose wherein the first and second laser welds are formed with substantially zero macroporosity so that no voids larger than 30% of a thickness of the thinner of the first and second workpieces are present in the first and second laser welds.
	However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JPS0382’s welds with substantially zero macroporosity so that no voids larger than 30% of a thickness of the thinner of the first and second workpieces are present in the first and second laser welds, because it is well-known that macroporosity is a defective feature1 in any welding, then it would be a matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to decide how much macroporosity in a welded butt joint is considered as a defected part, and since the applicant does not state what problem solve, benefit of such limitation and/or how it is being achieved, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with JPS0382’s teaching.

Regarding claim 4, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ or Momba-Cristan does not explicitly disclose wherein the first laser weld is a laser keyhole weld, and the second weld is a laser conduction weld.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JPS0382’s first and second laser weld with the first laser weld is a laser keyhole weld, and the second weld is a laser conduction weld, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to decide what process to generate the butt joint. Furthermore, it is also well known within one of ordinary skill in the art that the butt joint as the matter of product-by-process, refer to In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the applicant does not state what problem solve, benefit of such limitation and/or physical differences caused the processes used, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with JPS0382’s teaching.

Regarding claim 12, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ does not explicitly disclose wherein such welded part can be coated car body.
Momba-Cristan further discloses such welded part can be coated car body (refer to Col 3 line 40-54 disclosing such part can be “automotive frame component”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  JPS0382’s invention with wherein such welded part can be coated car body, as taught by Momba-Cristan, in order to increase utility of JPS0382’s invention by applying to automotive industry, such that would also increase the marketability and the value of JPS0382’s invention.

Claims 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alber (US2013/0193121A1), in view of Mombo-Caristan (US5603853) and further in view of Alips et al (US2004/0200813A1).
Regarding claim 6, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ or Momba-Cristan does not explicitly disclose wherein the overlap region comprises between 20% of a maximum thickness of the first and second workpieces.
Alber discloses wherein the overlap region comprises between 20% of a maximum thickness of the first and second workpieces (refer to Paragraph 0018 cited: “…the at least one second welding head, weld pool penetration depths are produced which overlap by at least 10%, preferably by at least 20% …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  JPS0382’s invention with wherein the overlap region comprises between 20% of a maximum thickness of the first and second workpieces, as taught by Alber, in order to reduce welding time by increasing the welding speed (refer to Paragraph 0018 cited: “…Depending on the thickness and/or material quality of the strips or sheets to be welded, the welding speed can be almost doubled as a result of this configuration of the method according to the invention …”).
Regarding claim 7, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ or Momba-Cristan does not explicitly disclose wherein the first and second workpieces have different first and second gauges, respectively, and wherein the first laser weld is formed on a stepped side of the workpieces, and the second laser weld is formed on a flush side of the workpieces.
Alber discloses the first (strip 3, fig.2-3) and second workpieces (strip 4, fig.2-3) have different first and second gauges (refer to the thickness difference of strip 3 and 4 in fig, 2-3), respectively, and wherein the first laser weld (refer to fig.2 weld generated by laser 20) is formed on a stepped side of the workpieces (refer to strips 3 and 4 in Zoom in fig.2), and the second laser weld (refer to fig.3 weld generated by laser 28) is formed on a flush side of the workpieces (refer to strips 3 and 4 in Zoom in  fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  JPS0382’s invention with wherein the overlap region comprises between 20% of a maximum thickness of the first and second workpieces, as taught by Alber, in order to increase utility of JPS0382’s invention by applying to a combination of different gauges workpiece, such that would also increase the marketability of JPS0382’.


    PNG
    media_image3.png
    678
    250
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    563
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    370
    624
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    425
    558
    media_image6.png
    Greyscale


Regarding claim 10, the modification of JPS0382’, Momba-Cristan and Alber discloses substantially all features set forth in claim 7, JPS0382’ or Momba-Cristan does not explicitly disclose wherein the first laser weld is offset towards a thicker one  of the first and second workpieces, and the second laser weld is aligned with the butt joint between the first and second workpieces.
Alber further discloses wherein the first laser weld (refer to fig.2 weld generated by laser 20) is offset towards a thicker one  of the first and second workpieces (refer to strips 3 and 4 in Zoom in fig.2), and the second laser weld (refer to fig.3 weld generated by laser 28) is aligned with the butt joint between the first and second workpieces (refer to strips 3 and 4 in Zoom in fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  JPS0382’s invention with wherein the first laser weld is offset towards a thicker one  of the first and second workpieces, and the second laser weld is aligned with the butt joint between the first and second workpieces, as taught by Alber, in order to increase utility of JPS0382’s invention by applying to a combination of setting on workpiece, such that would also increase the marketability of JPS0382’.

Regarding claim 11, the modification of JPS0382’ and Momba-Cristan discloses substantially all features set forth in claim 1, JPS0382’ or Momba-Cristan does not explicitly disclose wherein each of the first and second workpieces is formed of an aluminum-based material that has a thickness between 0.6 millimeters (mm) and 3.0 mm, inclusive.
Alber further discloses wherein each of the first and second workpieces is formed of an aluminum-based material that has a thickness between 0.6 millimeters (mm) and 3.0 mm, inclusive (refer to Paragraph 0004 cited: “…coated car body sheets ranging in thickness from 0.6 mm to 3.0 mm are welded by a laser beam …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  JPS0382’s invention with wherein each of the first and second workpieces is formed of an aluminum-based material that has a thickness between 0.6 millimeters (mm) and 3.0 mm, inclusive, as taught by Alber, in order to increase utility of JPS0382’s invention by applying to a combination of setting on workpiece, such that would also increase the marketability of JPS0382’.

Response to Arguments
Applicant's arguments filed July 25th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honma et al (US2012/0237287A1) discloses a but welding joint may read on claim 1 substantially.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 25th 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 13th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to NPL “Analysis of weld defects in similar and dissimilar resistance seam welding of aluminium, zinc and galvanized steel” by T.Mira-Aguiar, I. Galva˜o, C. Leita˜o and D. M. Rodrigues, Published by Science and Technology of Welding & Joining on March 2015. Page 1 line 10-12 cited: “…The defective aluminium welds were found to be characterised by important grain growth inside an inhomogeneous nugget and by the presence of important voids and cracks. The zinc welds showed a well-defined nugget, but with porosities and some cracks.…”.